internal_revenue_service number release date index number -------------- ----------------------------- -------------------------- ----------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b01 plr-110687-12 date date legend distributing parent -------------------------- ---------------------------- ---------------------------- distributing ----------------------------------- --------------------------------------------------------------------------------- distributing ------------------------------------------ ------------------------------------------------------------------------ distributing ------------------------------------ ------------------------------------------------------------------------------- distributing ---------------------------------------------------- -------------------------------------------------------------------------------- distributing ------------- -------------------------------------------------------------------------------- distributing ----------------------------------------------------------------- ------------------------------------------------------------------------------ distributing ------------------------------------------------------- ------------------------------------------------------------------------------ plr-110687-12 distributing ---------------------------- -------------------------------------------------------------------------------------- distributing ------------------------------ -------------------------------------------------------------------------------- distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing distributing ------------------------------------------------- --------------------------------------------------------------------------------------- ---------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------------- ---------------------------------------------- -------------------------------------------------------------------------------- ---------------------------------- ------------------------------------------------------------------------------------------ ------------- ------------------------------------------------------------------------------- -------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------- ------------------------------------------------------------------------ -------------------------------- ---------------------------------------------------------------------------------- ------------------------------- -------------------------------------------------------------------------------------- -------------------------------- --------------------------------------------------------------------------------- plr-110687-12 distributing ---------------------------- -------------------------------------------------------------------------------------- distributing controlled parent controlled controlled controlled controlled controlled controlled controlled controlled controlled -------------------------------------------- ------------------------------------------------------------------------------------------ --------------- ------------------------------- ---------------------------- ---------------------------- --------------------------------------------------------------------------------- ---------------------------------- ------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------- --------------------------------------------- -------------------------------------------------------------------------------- -------------------- -------------------------------------------------------------------------------- -------------------------------------- ---------------------------------------------------------------------------------- -------------------- ------------------------------------------------------------------------------ ---------------------------------- -------------------------------------------------------------------------------------- --------------------------- -------------------------------------------------------------------------------- controlled ----------------------------------- --------------------------------------------------------------------------------------- controlled -------------------------------- --------------------------------------------------------------------------------------- controlled ------------------ --------------------------------------------------------------------------------------- controlled -------------------- --------------------------------------------------------------------------------- plr-110687-12 controlled ---------------------------- ---------------------------------------------------------------------------------- controlled -------------------------- ------------------------------------------------------------------------------- controlled ---------------------------- -------------------------------------------------------------------------------- controlled ------------------------------------- ----------------------------------------------------------------------------------------- controlled -------------------------- ------------------------------------------------------------------------------- controlled -------------------------------- -------------------------------------------------------------------------------------- controlled -------------------------------------- ------------------------------------------------------------------------ controlled ---------------------------- ---------------------------------------------------------------------------------- controlled ---------- -------------------------------------------------------------------------------------- controlled ---------------------------- --------------------------------------------------------------------------------- sub sub sub sub -------------------------------- ------------------------------- ---------------------------- ----------------------------- ------------------------------- ---------------------------- ---------------------------- ------------------------------- ---------------------------- -------------------------------------- ------------------------------- ---------------------------- plr-110687-12 sub ----------------------------------- ------------------------------- ---------------------------- sub sub sub sub sub sub sub sub sub sub sub -------------------------- ---------------------------- ---------------------------- -------------------------------------- ------------------------------- ---------------------------- -------------------------------------- ------------------------------- ---------------------------- ------------------------------------------- ------------------------------- ---------------------------- ------------------------------------ ------------------------------- ---------------------------- --------------------------------- ------------------------------- ---------------------------- ------------------------------------------------- ---------------------------- ---------------------------- ---------------------------- ------------------------------- ---------------------------- --------------------------------------------- ------------------------------- ---------------------------- ---------------------------- ----------------------------- ---------------------------- ------------------------------------------ ---------------------------- ---------------------------- plr-110687-12 sub ------------------------------ ------------------------------- ---------------------------- sub sub sub sub llc llc llc llc llc llc ------------------------------------------------ ------------------------------- ---------------------------- ----------------------------------------------- ---------------------------- ---------------------------- ------------------------------------------ ------------------------------- ---------------------------- ------------------------------------------------------------------------------------- ------------------------------- ---------------------------- -------------------------------- ----------------------------------------------- ---------------------- ------------------------------------------------------------------------------------- -------------------------------------------------- --------------------------------------------- ---------------------------- -------------------------------- ----------------------------------------------- ---------------------------- ---------------------------------------- ----------------------------------------------- ---------------------------- ------------------------------------- ----------------------------------------------- ---------------------------- --------------------------------- ----------------------------------------------- ---------------------------- plr-110687-12 llc ---------------------------- ----------------------------------------------- ---------------------------- llc llc llc llc llc llc fsub fsub fsub fsub fsub fsub fsub --------------------- ----------------------------------------------- ---------------------------- --------------------------------- ----------------------------------------------- ---------------------------- ---------------------------- --------------------------------------------- ---------------------------- ------------------------- ----------------------------------------------- ---------------------------- ------------------------- ----------------------------------------------- ---------------------------- --------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------ -------------------------------------------------------------------------------- ---------------------------------------- -------------------------------------------------------------------------------- -------------------------------------- ----------------------------------------------------------------------------------------- plr-110687-12 fsub --------------------------------------------------------- --------------------------------------------------------------------------------------- fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub --------------------------- ----------------------------------------------------------------------------- ------------------------ -------------------------------------------------------------------------------- -------------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------- ------------------------------------------------------------------------------------------ -------------------------------- ------------------------------------------------------------------------------------------ -------------------------- ----------------------------------------------------------------------------------------- ------------------------------ ------------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------ -------------------- ----------------------------------------------------------------------------- ----------------------------- -------------------------------------------------------------------------------- --------------------------- -------------------------------------------------------------------------------- ------------------------------------ -------------------------------------------------------------------------------- -------------------- ------------------------------------------------------------------------------------------ -------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- plr-110687-12 fsub ---------------------------- -------------------------------------------------------------------------------------- fsub fsub fsub fsub fsub fsub fsub fsub fsub --------------------------------- -------------------------------------------------------------------------------------- --------------------------- -------------------------------------------------------------------------------- --------------------------------------------------- ------------------------------------------------------------------------ --------------- --------------------------------------------------------------------------------------- ------------------------------ ----------------------------------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------------------------------ ---------------- ------------------------------------------------------------------------ ----------------------------------------------- ------------------------------------------------------------------------ ---------------------------------- ------------------------------------------------------------------------ ------------------------------------------ ------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------------------ --------------------------------------------------- ------------------------------------------------------------------ -------------------------------------------- ------------------------------------------------------------------------ --------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------ ------------------------------------------------------- plr-110687-12 fsub fsub fsub fsub fsub fsub fsub corporation x business a --------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------- business b ------------------------------------------------------------------------------------------------------ business c ------------------------------------------------------------------------------------------------------ business d ------------------------------------------------------------------------------------------------------ other businesses segment --------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ---------- segment ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ --------------------------------------------------------------- plr-110687-12 drug compound a -------------------------------------------- drug b drug c drug b agreement global restructuring ---------------- ----------------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ -------------------------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ---------------------------------- investment bank stockholder --------------------- -------------------- a b c d e f g h i j k l m n ------------ ---------- ------ ------------- ----------------- ----------------- --- -- ------------ ----------- --------- -------- ------ -------- plr-110687-12 o -------- p q r s t u v w x y z aa bb cc ------ -------- -------- -------- --- --- -------------- -------------- --- -- -- ---------- ----------------- ---- building ----------------- year year year year year year year state x state y ------- ------- ------- ------- ------- ------- ------- ------------- -------- plr-110687-12 state z ----------- country a country country country country country country country country country --------- --------- ------------ --------------------- ------------ ---------------- ----------- ----------- --------- ---------------- country ------------ country ---------- country ----------- country -------- country ---------- country ----------- country ------------ country ---------- country ---------------- country ------------ country ------------ country --------------- country ------------ date ------------------- plr-110687-12 date ----------------------- date date ----------------- --------------------------- dear --------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transactions defined below the material information provided in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination moreover this office has not reviewed any information pertaining to and has made no determination regarding whether any distribution occurring as part of the proposed transactions and for which qualification under sec_355 of the internal_revenue_code the code is sought will i satisfy the business_purpose requirement of sec_1_355-2 ii be used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii be part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1 summary of facts distributing parent is the common parent of a group of domestic and foreign_corporations the includible affiliates of which join in filing a consolidated federal_income_tax return the distributing parent group the distributing parent group engages in business a business b business c and business d distributing parent has outstanding one class of common_stock which is widely held and publicly traded distributing parent common_stock based on public filings with the securities_and_exchange_commission distributing parent believes that only one stockholder stockholder which owns c percent of distributing parent common_stock owns more than percent of its stock stockholder and the other stockholders of distributing parent common_stock are referred to as the distributing parent stockholders certain employees of distributing parent hold distributing parent common_stock subject_to vesting issued to them in_connection_with_the_performance_of_services the distributing parent restricted_stock for purposes of this letter the term restricted_stock means stock granted to employees subject_to vesting plr-110687-12 prior to the proposed transactions defined below distributing parent wholly owned sub engaged in business a and other businesses sub engaged in business a and other businesses sub engaged in business a and other businesses llc which has elected to be treated as an entity disregarded from its owner for federal_income_tax purposes each such entity a disregarded_entity and engaged in business a and other businesses sub engaged in business a sub engaged in business a and other businesses sub engaged in business a and other businesses sub engaged in business a and other businesses llc treated as a disregarded_entity and engaged in business a and other businesses sub engaged in business a sub engaged in business a sub engaged in business a and other businesses and sub a holding_company distributing parent also wholly owns other entities that are solely engaged in other businesses sub wholly owns sub a holding_company engaged in other businesses sub wholly owns sub a holding_company sub wholly owns sub a holding_company sub wholly owns sub a holding_company distributing a holding_company engaged in business a and other businesses and distributing engaged in business a and other businesses sub wholly owns sub engaged in business a and other businesses sub wholly owns llc a disregarded_entity engaged in business a and other businesses distributing wholly owns fsub a disregarded_entity distributing engaged in business a and other businesses and g percent of distributing engaged in business a and other businesses fsub owns h percent of distributing distributing wholly owns fsub fsub wholly owns distributing engaged in business a and other businesses and distributing engaged in business a and other businesses fsub holds all of the convertible preferred equity certificates cpecs issued by distributing and distributing distributing wholly owns distributing engaged in business a and other businesses distributing wholly owns distributing engaged in business a and other businesses distributing engaged in business a and other businesses llc a disregarded_entity distributing engaged in business a and other businesses distributing engaged in business a and other businesses distributing engaged in business a and other businesses distributing engaged in business a and other businesses distributing engaged in business a and other businesses distributing engaged in business a and other businesses and distributing engaged in business a and other businesses distributing owns i percent of the stock of distributing engaged in business a and other businesses and distributing owns j percent of the stock of distributing distributing wholly owns fsub a disregarded_entity and k percent of distributing engaged in business a and other businesses fsub owns l percent of distributing sub owns m percent of distributing engaged in business a and other businesses and llc owns n percent of distributing plr-110687-12 distributing wholly owns fsub a disregarded_entity fsub wholly owns distributing engaged in business a and other businesses and o percent of distributing engaged in business a and other businesses and which has elected to be treated as an association for federal_income_tax purposes sub owns p percent of distributing distributing engaged in business a and other businesses wholly owns fsub a disregarded_entity fsub fsub and fsub distributing also owns q percent of distributing engaged in business a and other businesses fsub wholly owns fsub which has elected to be treated as a disregarded_entity h percent of fsub a disregarded_entity and r percent of distributing fsub owns g percent of fsub fsub wholly owns distributing engaged in business a and other businesses distributing wholly owns fsub a disregarded_entity distributing engaged in business a and other businesses wholly owns all the voting power of fsub a disregarded_entity fsub wholly owns fsub a disregarded_entity fsub wholly owns distributing engaged in business a and other businesses and fsub distributing engaged in business a and other businesses wholly owns fsub a disregarded_entity fsub wholly owns distributing engaged in business a and other businesses sub engaged in business a and other businesses wholly owns fsub a disregarded_entity fsub wholly owns fsub a disregarded_entity fsub owns o percent of the stock of fsub and fsub owns p percent of the stock of fsub a disregarded_entity fsub owns s percent of the stock of fsub the distributing parent group engaged in the global restructuring and certain other transactions in year distributing distributed dollar_figuree in cash to sub global restructuring distribution in year distributing distributed dollar_figuref in cash to sub global restructuring distribution these amounts were distributed successively by sub sub sub and sub to its shareholder the foreign distributions the distributions were not made in connection with and are independent of the proposed separation of segment and would have been made regardless of whether the separation occurs the funds were used by distributing parent in its operations distributing parent has incurred significant research_and_experimental_expenditures within the meaning of sec_174 the r d expenses with respect to development projects undertaken for all of its product segments most of these expenses in any year are related to the development of business a products and significantly less to the other business product segments combined distributing parent elected to capitalize dollar_figured of its r d expenses under sec_59 for year an unamortized portion of which remained outstanding at the end of year but not for any other year the amount of such expenses for any year for which an election had been or will be made under sec_59 by distributing parent to the extent related to segment is for each such year a sec_59 amount plr-110687-12 sub has a value of at least dollar_figurea and the value of its assets that will be transferred in the proposed transactions to sub will have a value of less than dollar_figureb on date distributing parent and certain subsidiaries purchased business a from corporation x an unrelated party one of the assets indirectly acquired in the purchase of business a was drug compound a following a series of restructurings in year drug compound a was owned through disregarded entities by sub on date the rights and assets related to drug compound a were sold by fsub and fsub each a disregarded_entity to fsub and fsub at a total price of dollar_figurebb the drug compound a sale the successor of fsub and fsub is fsub also a disregarded_entity wholly-owned by sub the successor of fsub is fsub beginning with the tax_year year distributing parent has taken into account as gross_income an adjustment asserted by the commissioner pursuant to sec_482 arising from the drug compound a sale llc transferred on date the drug b agreement to distributing in a transaction that qualified for tax-free treatment under sec_351 the agreement transfer the drug b agreement among other things provides that distributing parent would be supplied drug b and drug c in bulk and also grants distributing parent certain rights to manufacture drug b through subsequent transactions the drug b agreement has been acquired by fsub a wholly-owned indirect subsidiary of distributing beginning with the tax_year year distributing parent has taken into account as gross_income an adjustment asserted by the commissioner pursuant to sec_367 arising from the agreement transfer through a series of transactions including the proposed transactions distributing parent group will split business a so that following the proposed transactions controlled parent and its subsidiaries the controlled parent group will engage in segment and the distributing parent group will engage in segment and other businesses business a will be relied on to satisfy the active_trade_or_business_requirement of sec_355 for the distributions in the proposed transactions seeking qualification under sec_355 except where otherwise indicated financial information has been received indicating that segment and segment of business a have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the distributing parent group will continue to actively conduct segment and the other businesses following the external distribution the controlled parent group will continue to actively conduct segment following the external distribution distributing parent has determined that segment and segment and the other businesses represent operations having differing financial operating regulatory and risk characteristics segment is based and relies on significant research_and_development for its products and on developed markets for the sale of its products which are highly regulated in particular segment products have different approval and life cycles and face substantial regulatory hurdles in contrast segment and the plr-110687-12 other businesses products require only a limited amount of research_and_development and their sales growth is primarily in emerging and less regulated markets the segment business model involves substantially more risk than segment or the other businesses and requires significant funding for research_and_development to maintain a product line the risk associated with segment products has had an adverse affect on the value of the company overshadowing the performance of segment and the other businesses these differences have resulted in certain operational inefficiencies and the performance and success of each group would be enhanced if segment and segment and other businesses were separated the proposed transactions are designed to separate segment and segment and other businesses from one another and i to enable the management team of these businesses to focus on the relevant business and its requirements and performance without the distraction of one or more businesses operating under a different business model ii to enhance and align the equity-based incentive programs of distributing parent and controlled parent with performance related solely to its business or businesses iii to provide distributing parent and controlled parent with a more attractive equity currency for acquisitions and iv to achieve other corporate purposes attributable to a higher aggregate equity value for distributing parent and controlled parent than for distributing parent if the external distribution did not occur collectively the corporate business purposes the proposed transactions for what are represented to be valid business reasons distributing parent proposes to engage in numerous transactions to separate and transfer segment to the controlled parent group as relevant here the distributing parent group will undertake and has partially completed the following series of transactions the proposed transactions the u s restructuring sub converted into llc the sub conversion sub converted into llc the sub conversion sub merged with and into llc the sub conversion and then sub converted into llc the sub conversion llc distributed the shares of llc to distributing parent llc distributed the shares of llc to distributing parent llc converted to sub the llc conversion distributing parent formed controlled parent sub formed llc and contributed its segment to it sub distributed llc to distributing parent which then transferred llc to controlled parent sub formed sub and contributed its segment to it i ii iii iv v vi vii viii plr-110687-12 ix x xi xii xiii xiv xv xvi xvii xviii xix xx xxi xxii xxiii xxiv xxv xxvi sub distributed sub to distributing parent sub formed sub and contributed its segment to it sub distributed sub to distributing parent llc formed llc and contributed its other business_assets to it llc distributed llc to distributing parent sub distributed building to distributing parent sub distributed its other business trademarks to sub sub distributed the other business trademarks received from sub to distributing parent llc distributed its other business trademarks and patents to sub sub distributed other business trademarks and patents received from llc and a third party license agreement to distributing parent llc distributed its segment assets to distributing parent sub distributed its segment assets to distributing parent llc distributed its segment assets to distributing parent distributing parent contributed its segment assets shares of sub shares of sub shares of sub shares of sub shares of sub shares of sub shares of sub and membership interests in llc to controlled parent in exchange for shares of controlled parent sub liquidated pursuant to state x law liquidation sub converted into llc a disregarded_entity the sub conversion llc transferred its other business trademarks and patents to distributing parent for no consideration llc transferred its other business trademarks and third party license agreements to distributing parent for no consideration the country and country restructuring the foreign restructuring xxvii xxviii fsub transferred by way of distribution or sale its non-country situated assets to distributing fsub transferred its management and control from country to country plr-110687-12 xxix xxx xxxi xxxii xxxiii controlled was formed with one share held by an unrelated party the other share fsub transfers its segment to controlled in exchange for the issuance of shares to distributing which also purchased the other share controlled contribution distributing distributes the shares of controlled to fsub a disregarded_entity reorganization which distributes this stock to fsub and fsub both disregarded entities pro_rata fsub distributes its interest in controlled to fsub fsub formed fsub a disregarded_entity fsub contributed the assets of its other businesses the shares of fsub and all of its interest in fsub to fsub fsub distributed all of the interests of fsub to distributing the country restructuring xxxiv xxxv xxxvi distributing formed controlled distributing contributed its segment to controlled in exchange for class a shares having t percent of the par_value and class b shares having u percent of the par_value collectively the controlled shares the controlled contribution distributing distributed the controlled shares to fsub a disregarded_entity which in turn distributed these shares to fsub a disregarded_entity fsub distributed the controlled shares to distributing reorganization xxxvii distributing distributed the controlled shares to its shareholders distributing and fsub a disregarded_entity on a pro_rata basis distribution xxxviii distributing formed fsub and fsub both of which elected to be xxxix disregarded entities distributing contributed the class a shares of controlled to fsub and the class b shares of controlled to fsub distributing contributed the shares of fsub to fsub distributing contributed the shares of fsub to distributing distributing contributed the shares of fsub to fsub a disregarded_entity the country restructuring xl xli plr-110687-12 xlii xliii distributing formed controlled and contributed its segment assets and other businesses consisting of all of the stock of fsub a disregarded_entity fsub and of its interest in distributing the controlled contribution distributing distributed the shares of controlled to fsub a disregarded_entity reorganization the country restructuring xliv xlv xlvi xlvii xlviii xlix l li distributing transferred its segment assets to controlled which issued its shares to fsub a disregarded_entity fsub is owned by distributing fsub sold the shares of controlled to distributing for cash fsub distributed the cash to distributing which distributed the cash to fsub a disregarded_entity and fsub distributed the cash to distributing steps xlv and xlvi together distribution fsub formed fsub fsub elected to be a disregarded_entity fsub contributed the shares of its subsidiaries that held segment business_assets to fsub in exchange for shares of fsub fsub distributed the shares of fsub to distributing distributing contributed its segment assets including the shares of fsub to controlled the controlled contribution in exchange for shares of controlled distributing distributed the shares of controlled to fsub a disregarded_entity the country country country country country country country country country country country country restructuring lii liii liv lv fsub a disregarded_entity forms controlled distributing transfers its segment assets to controlled owned pro- rata by distributing 4’s shareholders distributing and fsub a disregarded_entity distributing transfers its segment assets and its interest in controlled to controlled owned pro_rata by distributing 5’s shareholders distributing and distributing fsub a disregarded_entity sells its interest in controlled to controlled plr-110687-12 lvi lvii lviii lix lx lxi lxii lxiii lxiv lxv lxvi lxvii lxviii lxix lxx llc redomesticates into country forming fsub and a check-the- box election is made to treat it as a disregarded_entity distributing transfers its segment assets to controlled which issues its shares to fsub and llc distributing distributes a portion of the shares of fsub equal to the value of controlled to fsub a disregarded_entity fsub contributes the shares of fsub to controlled fsub liquidates distributing its shares of controlled to controlled and its shares of distributing to distributing distributing forms controlled and transfers its segment assets to controlled in exchange for shares of controlled the controlled contribution distributing distributes the shares of controlled to distributing reorganization distributing forms controlled and contributes its segment assets to it in exchange for shares of controlled the controlled contribution distributing distributes the shares of controlled to distributing reorganization distributing transfers its segment assets to controlled controlled issues its shares to distributing 15’s shareholder distributing which had formed controlled distributing transfers its segment to controlled controlled issues its shares to distributing 16’s shareholder distributing which had acquired controlled a shelf company distributing transfers its segment assets to controlled a shelf company that had been acquired by distributing distributing transfers its segment assets to controlled which issues shares to distributing which had formed controlled distributing transfers its segment assets to controlled which issues shares to distributing which had formed controlled distributing transfers its segment assets to controlled which issues shares to distributing which had acquired the shares of controlled a shelf company plr-110687-12 lxxi distributing distributes the shares of distributing to its shareholder fsub a disregarded_entity and fsub distributes the shares of distributing to distributing distribution distributing transfers its segment assets including shares of subsidiaries to controlled which issues shares to fsub a disregarded_entity the country restructuring lxxii lxxiii lxxiv lxxv lxxvi lxxvii lxxviii lxxix lxxx lxxxi fsub a disregarded_entity forms fsub and transfers its segment assets and its shares of controlled to fsub which will elect to be a disregarded_entity effective on the date it is formed fsub distributes the shares of fsub to distributing fsub distributes the shares of controlled to distributing reorganization distributing distributes the shares of controlled to its shareholders distributing and fsub a disregarded_entity pro_rata fsub distributes the shares of controlled to distributing distribution distributing distributes the shares of distributing to its shareholders distributing and fsub a disregarded_entity pro_rata and fsub distributes the shares that it received to distributing distribution distributing and distributing form controlled a check-the-box election will be made to treat controlled as a corporation for federal_income_tax purposes effective on the date controlled is formed distributing transfers its segment assets and its shares of fsub to controlled controlled contribution distributing distributes the shares of controlled to its shareholders distributing and fsub1 pro_rata fsub a disregarded_entity forms fsub which elects to be a disregarded_entity fsub contributes its interest in controlled to fsub fsub distributes fsub to distributing reorganization the country foreign restructuring lxxxii lxxxiii distributing forms controlled distributing owned by distributing transfers its segment assets to controlled lxxxiv distributing sells the shares of distributing to controlled which will be formed by distributing for a receivable receivable plr-110687-12 lxxxv distributing will distribute receivable to distributing distributing will contribute receivable to controlled extinguishing receivable the country and restructuring lxxxvi distributing forms controlled lxxxvii distributing contributes a its interest in controlled b all of the shares of fsub and c its interest in other subsidiaries conducting segment to controlled the controlled contribution lxxxviii distributing distributes all of the shares of controlled and other foreign subsidiaries to llc reorganization lxxxix distributing distributes the shares of controlled to llc xc xci xcii xciii distribution distributing distributes the shares of distributing to llc distributing exchanges all of its issued and outstanding common and preferred shares for one class of preferred shares p sec_1 with fair_market_value fmv equal to the fmv of its segment business and newly issued common shares with a fmv equal to the fmv of the remaining business controlled parent forms fsub distributing parent controlled parent and fsub enter into a share exchange_agreement providing for the following transactions a fsub agrees to pay the purchase_price for p sec_1 by issuing its shares to controlled parent having a fmv equal to the fmv of p sec_1 that would be transferred by distributing parent in b b distributing parent agrees to pay the purchase_price for the shares of controlled parent described in c by transferring to fsub p sec_1 having a fmv equal to the fmv of the controlled parent shares c controlled parent agrees to pay the purchase_price for the shares of fsub by issuing shares to distributing parent having a fmv equal to the fmv of the shares of fsub issued by fsub in a distributing forms a new company under country law controlled and contributes its segment assets to it distributing transfers the shares of controlled to fsub in exchange for preferred shares of fsub fsub redeems its preferred shares in exchange for a note note xciv xcv xcvi plr-110687-12 xcvii distributing redeems its p sec_1 shares held by fsub in exchange for a note note note and note are offset against each other llc restructuring xcviii xcix c ci llc distributes the shares of distributing to llc llc distributes the shares of distributing to distributing parent distribution llc transfers the shares of controlled to controlled parent llc transfers llc to controlled parent for no consideration llc transfers shares received from distributing in step lxxxv to controlled parent for no consideration the country restructuring cii ciii civ distributing forms controlled controlled will form a branch in country a the country a branch the country a branch of distributing will transfer its segment assets to the country a branch of controlled the controlled contribution distributing distributes the shares of controlled to llc the reorganization llc contributes the shares of distributing to distributing distributing contributes the shares of distributing to distributing and fsub pro_rata fsub contributes distributing to distributing distributing contributes the shares to fsub a disregarded_entity fsub contributes the shares of distributing to distributing distributing transfers the beneficial_ownership of the segment activities remaining in distributing to controlled the country restructuring cv cvi cvii cviii cix fsub forms fsub which will be elect to be a disregarded_entity fsub fsub and fsub form fsub fsub and fsub are the limited partners of fsub holding participation in its capital of o percent and p percent respectively and fsub is the general_partner without participation in the capital of fsub fsub sells and transfers the shares in fsub to fsub so that fsub holds the shares in its general_partner fsub will elect to be a disregarded_entity sub converts to llc the sub conversion fsub transfers its segment assets including its interest in fsub but excluding segment real_estate to fsub in exchange for partnership interests issued to fsub and fsub the segment plr-110687-12 real_estate will be sold in a separate transaction to a company formed under the laws of country fsub sells its interest in the capital of fsub to fsub at fmv after the sale and transfer of the partnership_interest in fsub from fsub to fsub fsub will hold all of the participations in the capital of fsub fsub sells its interest in fsub to llc in exchange for a euro- denominated note note llc distributes its interest in fsub to distributing parent distributing parent contributes its interest in fsub to controlled parent cx cxi cxii cxiii distributing parent’s contribution through llc of controlled in step xcix llc in step c shares received from distributing in step ci its segment assets sub sub sub sub sub sub sub and llc in step xxii to controlled parent in exchange for controlled parent stock controlled securities as described below and the special distribution as described below is the external contribution following the external contribution distributing parent will distribute all of the controlled parent common_stock including controlled parent restricted_stock pro_rata to the distributing parent stockholders and holders of distributing parent restricted_stock ie the external distribution from the signing of the distribution agreement until the closing of the proposed transactions distributing parent will not declare or pay any dividend or other distribution in respect of its capital stock or otherwise make any payments to its shareholders other than dividends_paid in the regular course in connection with the external contribution controlled parent may issue debt to distributing parent the controlled securities with an aggregate principal_amount expected to be dollar_figureaa controlled parent may borrow cash on its own account from unrelated financial institutions and investors the controlled parent debt in connection with the external contribution in an approximate amount of dollar_figurev as determined by distributing parent management based on recommendations from financial advisors the controlled parent debt will have varying maturity dates approximately dollar_figurew of the proceeds from the controlled parent debt will be distributed to distributing parent the special distribution distributing parent will deposit the special distribution in a segregated account in connection with the external distribution distributing parent will use all of the proceeds of the special distribution as follows a to make distributions to its shareholders b to repurchase outstanding distributing parent common_stock and or c to repay distributing parent debt owed to unrelated third parties plr-110687-12 distributing debt in each case possibly prior to but in no event later than months following the external distribution and pursuant to the plan_of_reorganization distributing parent will exchange the controlled securities for distributing debt held by the investment bank the external debt exchange prior to or following the external distribution to retire debt that will not be retained by the distributing parent group or assumed by the controlled parent group in the external contribution to achieve this goal distributing parent will transfer all of the controlled securities received by it in connection with the external contribution to investment bank in exchange for distributing debt which is expected to consist of commercial paper acquired by investment bank as principal for its own account either in a direct issuance by distributing parent to investment banks of short-term debt distributing commercial paper for cash or by purchases in the secondary market at least days prior to the external debt exchange distributing parent would use cash received for the distributing commercial paper for general corporate purposes including the payment of distributing debt distributing parent expects to consummate the external debt exchange in accordance with an exchange_agreement entered into by it and investment bank no sooner than days after investment bank acquires the distributing debt pursuant to which the parties will agree to exchange an amount of distributing debt to be determined by the parties bargaining at arm's-length for the controlled securities received by distributing parent and occurring no sooner than days after investment bank acquires the distributing debt following the external debt exchange distributing parent anticipates that investment bank will sell the controlled securities received in the external debt exchange to unrelated third parties with the cooperation of controlled parent no fractional shares of controlled common_stock will be issued in the external distribution instead all fractional shares of controlled common_stock that distributing parent stockholders otherwise would be entitled to receive will be aggregated by a transfer agent and as soon as practicable following the effective time of the external distribution will be sold at the prevailing price on the new york stock exchange any distributing parent stockholder entitled to receive a fractional share of controlled common_stock will be entitled to receive a cash payment in an amount equal to the shareholder's proportionate interest in the net_proceeds from the open market sale in connection with the external distribution distributing parent and controlled parent will enter into i a distribution agreement the distribution agreement ii a tax_sharing_agreement the tax_sharing_agreement iii transition services agreements the transition services agreements iv intellectual_property transfer and license agreements the ip agreements covering among other things trademarks associated with certain brands that will be owned by the distributing parent group following the external distributions the trademark ip agreements v operating agreements regarding the operations of certain segment businesses outside the united_states where legal_title to the relevant assets cannot be plr-110687-12 transferred to the controlled parent group until after the external distribution because of legal or contractual restrictions or other business reasons but for which the beneficial_ownership will be transferred to the controlled parent group prior to the external distribution the delayed transfer assets the international commercial operations agreements vi an agreement relating to certain products that the distributing parent group and the controlled parent group will sell but in different territories vii master lease and sublease agreements covering certain real_estate viii manufacturing and supply agreements regarding products that are manufactured by one party but that will be sold following the external distribution by the other party and ix certain other agreements required to effectuate the separation of segment to controlled parent collectively with the other agreements the separation agreements the distribution agreement will contain general indemnification provisions related to the transfer of segment to controlled parent the tax_sharing_agreement will contain indemnification provisions relating to tax matters including tax_liabilities resulting from certain of the proposed transactions after the external distribution pursuant to a the tax_sharing_agreement b the indemnity provisions of the distribution agreement c the employee matters agreement and d other agreements distributing parent may transfer to controlled parent and controlled parent may transfer to distributing parent as the case may be amounts attributable to the pre-closing period collectively a through d are referred to as the pre-closing payment items taking into account all transfers of cash from distributing parent to controlled parent or controlled parent to distributing parent arising out of or in connection with transactions related to the external distribution but made after the external distribution including any payment for the delayed transfer assets if any and for pre-closing payment items if the total cash that distributing parent received from controlled parent for such items exceeds the total cash that distributing parent transferred to controlled parent pursuant to such items the net excess distributing parent will either a distribute the net excess to its shareholders or b transfer the net excess to creditors of distributing parent distributing parent will not transfer an amount of the net excess to its creditors that exceeds the basis of the assets including cash that distributing parent transferred to controlled parent in the external contribution reduced by the sum of the liabilities assumed as determined under sec_357 by controlled parent in the external contribution and the amount of the special distribution distributing parent will reduce the net excess_amount by any cash that it distributes to its shareholders or pays to its creditors after the external distribution distributing parent and controlled parent will operate as independent companies with separate boards of directors distributing parent has x members on its board and controlled parent's board is expected to have at least y members initially it is expected that z members of the distributing parent board that are not officers of either distributing parent or controlled parent will also serve on the controlled parent board but the number of overlapping directors is plr-110687-12 expected to decline including through retirement and failure to seek re-election following the external distribution the overlapping members are being asked to serve on both boards to provide a sense of management and business continuity to reassure the financial markets and investors representations distributing parent has made the following representation with respect to the global restructuring with respect to the global restructuring distribution global restructuring distribution and the foreign distributions there were no regulatory legal contractual or economic compulsion or requirement that distributing or its subsidiaries make part or all of the distributions as a condition to the external distribution distributing parent has made the following representations with respect to the proposed transaction the sub conversion 1a distributing parent and sub adopted a plan of conversion under state x law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 1b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned one hundred percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 1c no shares of sub had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 1d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 1e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 1f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 1g sub did not retain any assets following the sub conversion plr-110687-12 1h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date ii the shares of fsub fsub fsub fsub fsub and distributing none of which were acquired in anticipation of or in connection with the sub conversion or iii in connection with the proposed transactions 1i no assets of sub had been or will have been disposed of by either sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 1j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 1k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from distributing parent for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 1l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 10’s distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 1m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 1n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 1o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 1p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 1q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed plr-110687-12 1r no distribution will have been made with respect to the stock of sub other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of sub or the foreign distributions either directly or through any transaction agreement or arrangement with any other person the sub conversion 2a distributing parent and sub adopted a plan of conversion under state x law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 2b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 2c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 2d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 2e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 2f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 2g sub did not retain any assets following the sub conversion 2h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date ii the shares of fsub fsub fsub fsub fsub and distributing none of which was acquired in anticipation of or in connection with the sub conversion or iii in connection with the proposed transactions 2i no assets of sub had been or will have been disposed of by sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 2j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the plr-110687-12 stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 2k following the sub conversion other than the llc conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 2l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 11's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 2m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 2o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 2p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 2q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed 2r no distribution will have been made with respect to the stock of sub other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of sub or the foreign distributions either directly or through any transaction agreement or arrangement with any other person the sub conversion 3a distributing parent and sub adopted a plan of conversion under state y law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 3b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned percent of the single outstanding class of sub stock and sub had no and will plr-110687-12 have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 3c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 3d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 3e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 3f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 3g sub did not retain any assets following the sub conversion 3h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date ii the shares of fsub fsub fsub fsub fsub and distributing none of which was acquired in anticipation of or in connection with the sub conversion or iii in connection with the proposed transactions 3i no assets of sub had been or will have been disposed of by either sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 3j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 3k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 3l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course plr-110687-12 of business ii sub 12's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 3m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 3n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 3o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 3p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 3q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed 3r no distribution will have been made with respect to the stock of sub other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of sub or the foreign distributions either directly or through any transaction agreement or arrangement with any other person the sub conversion 4a distributing parent and sub adopted a plan of conversion under state x law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 4b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 4c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 4d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 4e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes plr-110687-12 4f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 4g sub did not retain any assets following the sub conversion 4h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date ii the shares of fsub fsub fsub fsub fsub and distributing none of which was acquired in anticipation with the sub conversion or iii in connection with the proposed transactions 4i no assets of sub had been or will have been disposed of by either sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 4j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 4k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 4l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 13's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 4m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 4n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 4o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date plr-110687-12 4p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 4q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed the sub conversion 5a distributing parent and sub adopted a plan of conversion under state z law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 5b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 5c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 5d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 5e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 5f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 5g sub did not retain any assets following the sub conversion 5h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date or ii in connection with the proposed transactions 5i no assets of sub had been or will have been disposed of by either sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 5j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the plr-110687-12 stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 5k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 5l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 15's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 5m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 5n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 5o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 5p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 5q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed the sub conversion 6a distributing parent and sub will adopt a plan of conversion under state x law to convert sub into a limited_liability_company the plan_of_liquidation and the sub conversion occurred pursuant to the plan_of_liquidation 6b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until the sub conversion was completed owned percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes 6c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock plr-110687-12 of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before the sub conversion 6d all distributions from sub to distributing parent pursuant to the sub conversion were made within a single taxable_year of sub 6e as soon as the sub conversion occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 6f effective as of the sub conversion all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 6g sub did not retain any assets following the sub conversion 6h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date or ii in connection with the proposed transactions 6i no assets of sub had been or will have been disposed of by sub or distributing parent except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 6j the sub conversion was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 6k following the sub conversion there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 6l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 9's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 6m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-110687-12 6n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time the sub conversion was effective 6o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 6p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 6q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed liquidation 7a sub adopted a plan_of_liquidation the plan_of_liquidation and liquidation occurred pursuant to the plan_of_liquidation 7b distributing parent on the date of adoption of the plan_of_liquidation the plan date and at all times thereafter until liquidation was completed owned percent of the single outstanding class of sub stock and sub had no and will have no outstanding warrants options convertible securities or obligations that may be classified as equity for federal_income_tax purposes 7c no shares of sub stock had been redeemed during the three years preceding the plan date and any intercompany gain previously realized with respect to the stock of sub or with respect to an asset to which sub stock is a successor asset within the meaning of sec_1_1502-13 and not previously taken into account was taken into account immediately before liquidation 7d all distributions from sub to distributing parent pursuant to liquidation were made within a single taxable_year of sub 7e as soon as liquidation occurred sub ceased to be regarded as an entity separate from distributing parent for federal_income_tax purposes 7f effective as of the liquidation all of the stock of sub was cancelled and it ceased to exist as a corporation for federal_income_tax purposes 7g sub did not retain any assets following the liquidation 7h sub did not acquire assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years prior to the plan date or ii in connection with the proposed transactions 7i no assets of sub had been or will have been disposed of by sub or distributing parent except for dispositions in the ordinary course of business plr-110687-12 dispositions occurring more than three years prior to the plan date or dispositions in connection with the proposed transactions 7j liquidation was not preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of sec_318 as modified by sec_304 7k following liquidation there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest that will prevent sub from being treated as disregarded from the owner of its membership interests for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 7l prior to the plan date no assets of sub had been distributed in_kind transferred or sold to distributing parent except for i transactions occurring in the normal course of business ii sub 14's distribution in the proposed transactions and iii transactions occurring more than three years prior to the plan date 7m sub will report all earned_income represented by assets that will be deemed distributed to distributing parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 7n the fair_market_value of the assets of sub exceeded its liabilities both at the plan date and immediately prior to the time liquidation was effective 7o other than obligations arising in the ordinary course of business there was no intercorporate debt existing between distributing parent and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the plan date 7p distributing parent is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code 7q all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed distribution 8a any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 8b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-110687-12 8c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 8d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 8e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 8f following distribution the distributing sag will continue the active_conduct of segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 8g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 8h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 8i no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to distribution 8j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 8k no two parties to distribution are investment companies as defined in sec_368 and iv 8l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of plr-110687-12 sec_355 in distributing or controlled including any predecessor or successor of any such corporation 8m except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with distribution 8n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 8o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 8p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 8q distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 8r at all times before and immediately after distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 8s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 8t distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing parent is the sec_1248 shareholder with respect to each of distributing and controlled immediately before and after distribution plr-110687-12 8u controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution 9a any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 9b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 9c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 9d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 9e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 9f following distribution the distributing sag will continue the active_conduct segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 9g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 9h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 9i no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to distribution plr-110687-12 9j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 9k no two parties to distribution are investment companies as defined in sec_368 and iv 9l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 9m except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with distribution 9n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 9o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 9p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 9q distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution plr-110687-12 9r at all times before and immediately after distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 9s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 9t distributing 24’s shareholders will either be sec_1248 shareholders within the meaning of sec_1_367_b_-2 or foreign_corporations with respect to which distributing parent is the sec_1248 shareholder with respect to each of distributing and controlled immediately before and after distribution 9u controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution 10a any indebtedness owed by distributing controlled to distributing after distribution will not constitute stock_or_securities 10b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 10c in applying sec_355 regarding the conduct of an active trade_or_business distributing and distributing controlled will treat all members of its respective sag as one corporation 10d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing and distributing controlled is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 10e the distributing sag and the distributing controlled sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 10f following distribution the distributing sag will continue the active_conduct of segment of business a and the distributing controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 10g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes plr-110687-12 10h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing controlled or both 10i no intercorporate debt will exist between distributing and its subsidiaries and distributing controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and distributing controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and distributing controlled and its subsidiaries prior to distribution 10j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and distributing controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 10k no two parties to distribution are investment companies as defined in sec_368 and iv 10l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or distributing controlled including any predecessor or successor of any such corporation 10m except for certain specified costs and expenses distributing and distributing controlled will each pay its own expenses_incurred in connection with distribution 10n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 10o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing controlled stock entitled to vote or or more of the total value of shares of all classes of distributing controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the plr-110687-12 meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 10p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor distributing controlled will be a disqualified_investment_corporation within the meaning of sec_355 10q distributing is and both distributing and distributing controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 10r at all times before and immediately after distribution neither distributing nor distributing controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 10s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 10t distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing parent is the sec_1248 shareholder with respect to each of distributing and distributing controlled immediately before and after distribution 10u distributing controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution 11a any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 11b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 11c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 11d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 11e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a plr-110687-12 during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 11f following distribution the distributing sag will continue the active_conduct of segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 11g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 11h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 11i no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to distribution 11j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 11k no two parties to distribution are investment companies as defined in sec_368 and iv 11l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 11m except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with distribution 11n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution plr-110687-12 11o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 11p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 11q distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 11r at all times before and immediately after distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 11s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 11t distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing parent is the sec_1248 shareholder with respect to each of distributing and controlled immediately before and after distribution 11u distributing will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution 12a any indebtedness owed by distributing controlled to distributing after distribution will not constitute stock_or_securities 12b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 12c in applying sec_355 regarding the conduct of an active trade_or_business distributing and distributing controlled will treat all members of its respective sag as one corporation plr-110687-12 12d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing and distributing controlled is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 12e the distributing sag or the distributing controlled sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 12f following distribution the distributing sag will continue the active_conduct of segment of business a and the distributing controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 12g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 12h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing controlled or both 12i no intercorporate debt will exist between distributing and its subsidiaries and distributing controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and distributing controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and distributing controlled and its subsidiaries prior to distribution 12j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and distributing controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 12k no two parties to distribution are investment companies as defined in sec_368 and iv 12l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or distributing controlled including any predecessor or successor of any such corporation plr-110687-12 12m except for certain specified costs and expenses distributing and distributing controlled will each pay its own expenses_incurred in connection with distribution 12n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 12o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing controlled stock entitled to vote or or more of the total value of shares of all classes of distributing controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 12p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor distributing controlled will be a disqualified_investment_corporation within the meaning of sec_355 12q distributing is and both distributing and distributing controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 12r at all times before and immediately after distribution neither distributing nor distributing controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 12s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 12t distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing parent is the sec_1248 shareholder with respect to each of distributing and distributing controlled immediately before and after distribution 12u distributing controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution plr-110687-12 13a any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 13b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 13c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 13d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 13e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 13f following distribution the distributing sag will continue the active_conduct of segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided pursuant to the separation agreements 13g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 13h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 13i no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to distribution 13j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements plr-110687-12 13k no two parties to distribution are investment companies as defined in sec_368 and iv 13l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 13m except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with distribution 13n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 13o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 13p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 13q distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 13r at all times before and immediately after distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 13s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution plr-110687-12 13t distributing parent will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and controlled immediately before and after distribution 13u controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution distribution 14a any indebtedness owed by distributing controlled to distributing after distribution will not constitute stock_or_securities 14b no part of the consideration to be distributed by distributing in distribution will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 14c in applying sec_355 regarding the conduct of an active trade_or_business distributing and distributing controlled will treat all members of its respective sag as one corporation 14d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing and distributing controlled is representative of the present operation of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 14e the distributing sag and distributing controlled sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 14f following distribution the distributing sag will continue the active_conduct of segment of business a and the distributing controlled sag will continue the active_conduct of segment of business a independently and with their own separate employees except as provided pursuant to the separation agreements 14g distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 14h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing controlled or both 14i no intercorporate debt will exist between distributing and its subsidiaries and distributing controlled and its subsidiaries at the time of or after distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to intercompany agreements specifically no indebtedness between distributing and its subsidiaries and distributing controlled and its subsidiaries has been or will be settled or cancelled in connection with distribution other than the plr-110687-12 settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and distributing controlled and its subsidiaries prior to distribution 14j payments made in connection with all continuing transactions if any between distributing and its subsidiaries and distributing controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 14k no two parties to distribution are investment companies as defined in sec_368 and iv 14l distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or distributing controlled including any predecessor or successor of any such corporation 14m except for certain specified costs and expenses distributing and distributing controlled will each pay its own expenses_incurred in connection with distribution 14n for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution 14o for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing controlled stock entitled to vote or or more of the total value of shares of all classes of distributing controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 14p immediately following distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor distributing controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-110687-12 14q distributing is and both distributing and distributing controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution 14r at all times before and immediately after distribution neither distributing nor distributing controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 14s the notice requirements of sec_1_367_b_-1 will be satisfied for distribution 14t distributing parent will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and distributing controlled immediately before and after distribution 14u distributing controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution in the representations that follow the terms distribution controlled distributing distributing shareholder s and contribution are defined for each distribution as indicated below distribution controlled distributing distributing shareholder s contribution reorganization controlled distributing distributing controlled contribution reorganization controlled distributing distributing parent controlled contribution reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing and sub reorganization controlled distributing distributing distributing contribution controlled contribution controlled contribution controlled contribution controlled contribution plr-110687-12 reorganization controlled distributing distributing reorganization controlled distributing distributing controlled contribution controlled contribution reorganization controlled distributing distributing parent controlled contribution reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing reorganization controlled distributing distributing controlled contribution controlled contribution controlled contribution controlled contribution controlled contribution controlled contribution controlled contribution reorganization controlled distributing distributing parent controlled contribution reorganization controlled distributing distributing controlled contribution plr-110687-12 reorganization sec_1 through and through and 15a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities 15b no part of the consideration to be distributed by distributing in the distribution will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing 15c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 15d the five years of financial information submitted on behalf of segment and segment of business a conducted by the distributing sag is representative of the present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 15e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 15f following the distribution the distributing sag will continue the active_conduct of segment and the controlled sag will continue the active_conduct of segment independently and with their own separate employees except as provided in the separation agreements 15g the distribution will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 15h the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 15i the total fair_market_value of the assets that distributing will transfer to controlled in the contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled in the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the total fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution 15j the total adjusted bases of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by plr-110687-12 distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the adjusted_basis of those assets 15k the liabilities if any to be assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred 15l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed 15m no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to the distribution 15n payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 15o no two parties to the proposed transactions are investment companies as defined in sec_368 and iv 15p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 15q except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with the contribution and the distribution 15r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution 15s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing or more of plr-110687-12 the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution 15t immediately following the distribution taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after the distribution who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 15u distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the contribution and the distribution 15v at all times before and immediately after the contribution and the distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 15w distributing parent’s transfer of assets to controlled in actual or constructive exchange for controlled stock in the contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 15x the notice requirements of sec_1_367_b_-1 will be satisfied for the contribution and the distribution 15y shareholder will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing parent is the sec_1248 shareholder with respect to distributing immediately before the distribution and with respect to each of distributing and controlled immediately after the distribution 15z controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after the distribution reorganization 16a any indebtedness owed by controlled to distributing after reorganization will not constitute stock_or_securities 16b no part of the consideration to be distributed by distributing in reorganization will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-110687-12 16c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 16d the five years of financial information submitted on behalf of segment and segment of business a conducted by the distributing sag is representative of the present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 16e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of reorganization in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 16f following reorganization the distributing sag will continue the active_conduct of segment and the controlled sag will continue the active_conduct of segment independently and with their own separate employees except as provided in the separation agreements 16g reorganization will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 16h reorganization is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 16i the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled in the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the total fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 16j the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the adjusted_basis of those assets plr-110687-12 16k the liabilities if any to be assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred 16l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed 16m no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after reorganization other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with reorganization other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to reorganization 16n payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 16o no two parties to the proposed transactions are investment companies as defined in sec_368 and iv 16p reorganization is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 16q except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with the controlled contribution and reorganization 16r for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of reorganization 16s for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during plr-110687-12 the five-year period determined after applying sec_355 ending on the date of reorganization or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization 16t immediately following reorganization taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after reorganization who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 16u distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the controlled contribution and reorganization 16v at all times before and immediately after the controlled contribution and reorganization neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 16w distributing 2's transfer of assets to controlled in actual or constructive exchange for controlled stock in the controlled contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 16x the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution and reorganization 16y distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing is the sec_1248 shareholder with respect to distributing immediately before reorganization and with respect to each of distributing and controlled immediately after reorganization 16z controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after reorganization reorganization 17a any indebtedness owed by controlled to distributing after reorganization will not constitute stock_or_securities 17b no part of the consideration to be distributed by distributing in reorganization will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 17c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sags as one corporation plr-110687-12 17d the five years of financial information submitted on behalf of segment and segment of business a conducted by the distributing sag is representative of the present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 17e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of reorganization in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 17f following reorganization the distributing sag will continue the active_conduct of segment and the controlled sag will continue the active_conduct of segment independently and with their own separate employees except as provided in the separation agreements 17g reorganization will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 17h reorganization is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 17i the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled in the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the total fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 17j the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the adjusted_basis of those assets 17k the liabilities if any to be assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred 17l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed plr-110687-12 17m no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after reorganization other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with reorganization other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to reorganization 17n payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 17o no two parties to the proposed transactions are investment companies as defined in sec_368 and iv 17p reorganization is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 17q except for certain specified costs and expenses distributing and controlled will each pay its own expenses_incurred in connection with the controlled contribution and reorganization 17r for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of reorganization 17s for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization plr-110687-12 17t immediately following reorganization taking into account sec_355 either i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 or ii no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after reorganization who did not so hold directly or indirectly such interest immediately before the transaction 17u distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the controlled contribution and reorganization 17v at all times before and immediately after the controlled contribution and reorganization neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 17w distributing 10's transfer of assets to controlled in actual or constructive exchange for controlled stock in the controlled contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 17x the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution and reorganization 17y distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing is the sec_1248 shareholder with respect to distributing immediately before reorganization and with respect to each of distributing and controlled immediately after reorganization 17z controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after reorganization 17aa the cpecs of distributing are equity of distributing for federal_income_tax purposes and distributing has treated them as such since the date of their issuance 17bb there is no declared and unpaid yield with respect to the cpecs of distributing reorganization 18a any indebtedness owed by controlled to distributing after reorganization will not constitute stock_or_securities 18b no part of the consideration to be distributed by distributing in reorganization will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 18c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation plr-110687-12 18d the five years of financial information submitted on behalf of segment and segment of business a conducted by the distributing sag is representative of the present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 18e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of reorganization in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 18f following reorganization the distributing sag will continue the active_conduct of segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided in the separation agreements 18g reorganization will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 18h reorganization is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled 11or both 18i the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled in the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the total fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 18j the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the adjusted_basis of those assets 18k the liabilities if any to be assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred 18l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed plr-110687-12 18m no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after reorganization other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with reorganization other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to reorganization 18n payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 18o no two parties to the proposed transactions are investment companies as defined in sec_368 and iv 18p reorganization is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 18q except for certain specified costs and expenses distributing and controlled will each pay its expenses_incurred in connection with the controlled contribution and reorganization 18r for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of reorganization 18s for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization plr-110687-12 18t immediately following reorganization taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after reorganization who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 18u distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the controlled contribution and reorganization 18v at all times before and immediately after the controlled contribution and reorganization neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 18w distributing 11's transfer of assets to controlled in actual or constructive exchange for controlled stock in the controlled contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 18x the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution and reorganization 18y distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing is the sec_1248 shareholder with respect to distributing immediately before reorganization and with respect to each of distributing and controlled immediately after reorganization 18z controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after reorganization 18aa the cpecs of distributing are equity of distributing for federal_income_tax purposes and distributing has treated them as such since the date of their issuance 18bb the cpecs issued in reorganization will be equity of controlled for federal_income_tax purposes 18cc there is no declared and unpaid yield with respect to either of the cpecs of distributing and controlled reorganization 19a any indebtedness owed by controlled to distributing after reorganization will not constitute stock_or_securities 19b no part of the consideration to be distributed by distributing in reorganization will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-110687-12 19c in applying sec_355 regarding the conduct of an active trade_or_business distributing and controlled will treat all members of its respective sag as one corporation 19d the five years of financial information submitted on behalf of segment and segment of business a conducted by the distributing sag is representative of the present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted 19e the distributing sag neither acquired segment or segment of business a nor acquired control of an entity conducting segment or segment of business a during the five-year period ending on the date of reorganization in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part 19f following reorganization the distributing sag will continue the active_conduct of segment of business a and the controlled sag will continue the active_conduct of segment of business a independently and with their separate employees except as provided in the separation agreements 19g reorganization will be carried out to facilitate the external distribution and is motivated in whole or substantial part by one or more corporate business purposes 19h reorganization is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 19i the total fair_market_value of the assets that distributing will transfer to controlled in the controlled contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled in the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the total fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the controlled contribution 19j the total adjusted bases of the assets transferred to controlled by distributing in the controlled contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the adjusted_basis of those assets plr-110687-12 19k the liabilities if any to be assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred 19l no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed 19m no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after reorganization other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements specifically no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with reorganization other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries and controlled and its subsidiaries prior to reorganization 19n payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for payments made in connection with the separation agreements 19o no two parties to the proposed transactions are investment companies as defined in sec_368 and iv 19p reorganization is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation 19q except for certain specified costs and expenses distributing and controlled will each pay its expenses_incurred in connection with the controlled contribution and reorganization 19r for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five- year period determined after applying sec_355 ending on the date of reorganization 19s for purposes of sec_355 immediately after reorganization no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during plr-110687-12 the five-year period determined after applying sec_355 ending on the date of reorganization or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of reorganization 19t immediately following reorganization taking into account sec_355 either i no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after reorganization who did not so hold directly or indirectly such interest immediately before the transaction or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 19u distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the controlled contribution and reorganization 19v at all times before and immediately after the controlled contribution and reorganization neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 19w distributing 21's transfer of assets to controlled in actual or constructive exchange for controlled stock in the controlled contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 19x the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution and reorganization 19y distributing will either be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 or a foreign_corporation with respect to which distributing is the sec_1248 shareholder with respect to distributing immediately before reorganization and with respect to each of distributing and controlled immediately after reorganization 19z controlled will not hold any united_states real_property interests as defined in sec_897 immediately before or after reorganization reorganization 20a any indebtedness owed by controlled parent to sub distributing after reorganization will not constitute stock_or_securities 20b no part of the consideration to be distributed by sub distributing in reorganization will be received by distributing parent as a creditor employee or in any capacity other than that of a shareholder of sub distributing 20c in applying sec_355 regarding the conduct of an active trade_or_business sub distributing and controlled parent will treat all members of its respective sag as one corporation plr-110687-12 20d the five years of financial information submitted on behalf of segment and segment of business a conducted by sub distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 20e neither segment or segment of business a nor control of an entity conducting segment or segment of business a will have been acquired by the sub distributing sag during the five-year period ending on the date of reorganization in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of reorganization sub distributing will have been the principal_owner of the goodwill and significant assets of segment and segment of business a and following reorganization the controlled parent sag will be the principal_owner of the goodwill and significant assets of segment formerly conducted by sub distributing 20f following reorganization sub distributing through its sag will continue the active_conduct of segment independently and with its separate employees 20g following reorganization controlled parent through its sag will continue the active_conduct of the segment independently and with its separate employees 20h the controlled sub distributing contribution and reorganization are being carried out for the corporate business_purpose of facilitating the external distribution the distribution of the stock or stock and securities of controlled parent is motivated in whole or substantial part by this corporate business_purpose 20i the distribution is not used principally as a device for the distribution of the earnings_and_profits of sub or controlled parent or both 20j the total fair_market_value of the assets that sub distributing will transfer to controlled parent in the controlled sub distributing contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled parent in the exchange ii the amount of liabilities if any owed to controlled parent by sub distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by sub distributing from controlled parent in the exchange the total fair_market_value of the assets of controlled parent will exceed the amount of its liabilities immediately after the controlled sub distributing contribution 20k the total adjusted bases of the assets transferred to controlled parent by sub distributing in the controlled sub distributing contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled parent and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by sub distributing and transferred by it to its creditors and shareholders as described in the proposed transaction the fair_market_value of the assets transferred to controlled parent in the controlled sub distributing contribution will equal or exceed the adjusted_basis of those assets plr-110687-12 20l the liabilities if any to be assumed within the meaning of sec_357 by controlled parent in the controlled sub distributing contribution were incurred in the ordinary course of business and are associated with the assets being transferred 20m no intercorporate debt will exist between sub distributing and controlled parent at the time of or subsequent to reorganization except for obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements 20n except as set forth in the transition services agreement payments made in connection with all continuing transactions between sub distributing and controlled parent will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length 20o no party to reorganization will be an investment_company as defined in sec_368 and iv 20p sub distributing and controlled parent each will pay their own expenses if any incurred in connection with the controlled sub distributing contribution and reorganization 20q following reorganization no person will hold a greater than percent interest in either sub distributing or controlled parent within the meaning of sec_355 who did not hold such an interest immediately before reorganization 20r for purposes of sec_355 immediately after reorganization no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub distributing stock entitled to vote or percent or more of the total value of shares of all classes of sub distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of reorganization 20s for purposes of sec_355 immediately after reorganization no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled parent stock entitled to vote or percent or more of the total value of shares of all classes of controlled parent stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of reorganization 20t reorganization is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub distributing or controlled parent including any predecessor or successor to any such corporation 20u immediately before reorganization items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction plr-110687-12 regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further sub 1's distributing’s excess_loss_account if any with respect to controlled parent will be included in income immediately before reorganization see sec_1_1502-19 the external distribution 21a other than the controlled securities to be held by distributing parent prior to the external debt exchange the indebtedness if any owed by controlled parent to distributing parent after the external distribution will not constitute stock_or_securities 21b except for the controlled parent restricted_stock that holders of distributing parent restricted_stock will receive in the same proportion as other distributing parent stockholders restricted_stock distribution no part of the consideration to be distributed by distributing parent will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing parent in no event will the restricted_stock distribution represent more than percent of the controlled parent stock restricted and unrestricted in the external distribution 21c in applying sec_355 regarding the conduct of an active trade_or_business distributing parent and controlled parent will treat all members of its respective sag as one corporation 21d the five years of financial information submitted on behalf of segment and segment of business a conducted by distributing parent is representative of its present operations of segment and segment of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted throughout the five-year period ending on the date of the external distribution distributing parent will have been the principal_owner of the goodwill and significant assets of segment and segment of business a and the controlled parent sag will be the principal_owner of the goodwill and significant assets of segment formerly conducted by distributing parent 21f neither segment or segment of business a nor control of an entity conducting segment or segment of business a will have been acquired by the distributing parent sag during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized in whole or in part 21g after the external distribution the distributing parent sag will continue the active_conduct of segment and the controlled parent sag will continue the active_conduct of segment independently and with their separate employees 21h the external distribution is being undertaken for corporate business purposes that include the elimination of systemic issues arising from the differences among segment on the one hand and segment and other businesses on the other hand resulting in a lower aggregate share value management disagreements and competition for capital and the achievement of other non-tax benefits anticipated from plr-110687-12 the separation of distributing parent and controlled parent the external distribution is motivated in whole or substantial part by one or more of these corporate business purposes 21i the external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing parent or controlled parent or both 21j the total fair_market_value of the assets distributing parent will transfer to controlled parent in the external contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled parent in the exchange ii the amount of liabilities if any owed to controlled parent by distributing parent that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing parent from controlled parent in the exchange the total fair_market_value of the assets of controlled parent will exceed the amount of its liabilities immediately after the external contribution 21k the total adjusted bases of the assets transferred to controlled parent by distributing parent in the external contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by controlled parent and ii the total amount of money and the fair_market_value of other_property within the meaning of sec_361 received by distributing parent and transferred by it to its creditors and shareholders as described in the proposed transaction the aggregate fair_market_value of the assets transferred to controlled parent in external contribution will equal or exceed the aggregate adjusted_basis of those assets 21l the liabilities if any to be assumed within the meaning of sec_357 by controlled parent in the external contribution were incurred in the ordinary course of business and are associated with the assets being transferred 21m the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred pursuant to the external contribution will be adjusted as appropriate pursuant to sec_50 or sec_50 or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property 21n distributing parent neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction 21o except for the controlled securities no indebtedness will exist between distributing parent and controlled parent at the time of or subsequent to the external distribution except for obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements 21p immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable plr-110687-12 intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d distributing parent’s excess_loss_account with respect to the stock of controlled parent if any will be included in income of distributing parent as appropriate see sec_1 21q payments made in connection with all continuing transactions between distributing parent and its subsidiaries and controlled parent and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for payments made in connection with the separation agreements 21r neither distributing parent nor controlled parent is an investment_company as defined in sec_368 and iv 21s the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing parent or controlled parent including any predecessor or successor of any such corporation 21t distributing parent and controlled parent each will pay its own expenses_incurred in connection with the proposed transaction 21u for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing parent stock entitled to vote or percent or more of the total value of shares of all classes of distributing parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 21v for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled parent stock entitled to vote or percent or more of the total value of shares of all classes of controlled parent stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on any stock of distributing parent that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution 21w as of the date of the external contribution the fair_market_value of the gross assets that distributing parent contributes to controlled parent in the external contribution will exceed the aggregate adjusted_basis of such assets plr-110687-12 21x immediately after the external distribution the total fair_market_value of the assets transferred to controlled parent in the external contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled parent in the external contribution ii the amount of any liabilities owed by distributing parent to controlled parent that are discharged or extinguished in connection with the external contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the external contribution including the net excess if any the fair_market_value of the assets of controlled parent will exceed the amount of its liabilities immediately after the external distribution 21y pursuant to the plan_of_reorganization distributing parent will use the special distribution proceeds if any to repay distributing debt and or to repurchase shares of distributing parent common_stock and or to make a distribution to distributing parent’s shareholders such proceeds will be held in a segregated account until they are used as described above 21z the sum of the distributing debt i exchanged for controlled securities in the external debt exchange and ii repaid with the proceeds of the special distribution will not exceed the weighted quarterly average of the distributing debt for the 12-month_period ending on the close of business on date the last full business_day before the date on which distributing parent's board_of directors initially discussed the external distribution 21aa to the extent that the stock of any foreign_corporation was transferred from distributing parent to controlled parent in the external contribution the earnings_and_profits of the foreign_corporation transferred to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period distributing parent held such stock or was considered as holding such stock by application of sec_1223 while such corporation was a controlled_foreign_corporation within the meaning of sec_957 will be attributable to such stock held by controlled parent sec_1_1248-1 distributing parent makes the following additional representation in connection with the proposed transactions 22a with respect to any existing gain_recognition_agreement gra previously entered into by distributing parent as parent of the distributing parent’s consolidated_group in connection with a prior transfer of stock_or_securities or any gra to be entered into in connection with the proposed transactions distributing will in accordance with sec_1_367_a_-8 and sec_1_367_a_-8 enter into a new gra i identifying all triggering events and exceptions thereto resulting from the proposed transactions ii designating a successor transferor_corporation transferee corporation and or transferred corporation as applicable and iii complying with all other requirements for gras under sec_1_367_a_-8 additionally distributing plr-110687-12 will comply with the notification requirements of sec_1_367_a_-8 with respect to any such gra 22b distributing parent controlled parent and the internal_revenue_service have entered into a closing_agreement pursuant to sec_7121 covering certain specific matters related to the drug compound a sale and the agreement transfer 22c prior to the external distrubution distributing parent and controlled parent will enter into the tax_sharing_agreement and such tax_sharing_agreement will require distributing parent and controlled parent to provide to the other such cooperation and information as may be reasonably requested in connection with filing any_tax return or determining a liability for tax including without limitation any_tax liabilities relating to the drug compound a sale and the agreement transfer 22d the services provided under the transition services agreements will be charged out at cost-plus cc percent basis through year and services provided under the other separation agreements will be charged at fair_market_value rulings based solely on the information and representations submitted and described above and provided that distributing parent and controlled parent enter into a closing_agreement with the internal_revenue_service with respect to payments required under sec_482 or sec_367 with respect to the drug compound a sale and the agreement transfer we rule as follows with respect to the u s and foreign restructuring each of sub in step viii sub in step xi sub in step xvi sub in step xviii and sub in step xx will recognize gain on the distributions of property described in those steps to the extent that the fair_market_value of the property distributed by each subsidiary exceeds its basis in such distributed property sec_311 sub sub sub sub and sub will not recognize any loss with respect to any property distributed sec_311 however see sec_1_1502-13 which defers such losses until controlled leaves the distributing parent group the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 plr-110687-12 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 10's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 11's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 plr-110687-12 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 12's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 plr-110687-12 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 13's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 15's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 plr-110687-12 the sub conversion the sub conversion will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in the sub conversion sec_337 distributing parent's basis in each asset deemed received from sub pursuant to the sub conversion will equal the basis of such asset in the hands of sub immediately before the sub conversion sec_334 distributing parent's holding_period in each asset deemed received from sub in the sub conversion will include the period during which sub held such asset sec_1223 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 9's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 liquidation liquidation will be treated as a distribution by sub in complete_liquidation under sec_332 distributing parent will recognize no gain_or_loss on the deemed receipt of the assets and liabilities of sub pursuant to liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to distributing parent in liquidation sec_337 distributing parent's basis in each asset deemed received from sub pursuant to liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 distributing parent's holding_period in each asset deemed received from sub in liquidation will include the period during which sub held such asset sec_1223 plr-110687-12 distributing parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 14's earnings_and_profits are reflected in distributing parent's earnings_and_profits distributing parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 and sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 distribution no gain_or_loss will be recognized by distributing upon its receipt of the controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of controlled shares in distribution sec_355 the basis of the controlled shares and distributing shares in the hands of distributing will equal distributing 21's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the controlled shares and distributing shares sec_358 and b and sec_1_358-2 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing 21’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 21’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 21’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing 21’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution plr-110687-12 no gain_or_loss will be recognized by distributing upon its receipt of the controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of controlled shares in distribution sec_355 the basis of the controlled shares and distributing shares in the hands of distributing will equal distributing 10's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the controlled shares and distributing shares sec_358 and b and sec_1_358-2 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing 10’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 10’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 10’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing 10’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by distributing upon its receipt of the distributing controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of distributing controlled shares in distribution sec_355 the basis of the distributing controlled shares and distributing shares in the hands of distributing will equal distributing 12's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the distributing controlled shares and distributing shares sec_358 and b and sec_1_358-2 plr-110687-12 the holding_period of the distributing controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and distributing controlled will be made in accordance with sec_312 and sec_1 b distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing 12’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled is less than distributing 12’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled then distributing 12’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing 12’s basis in such shares must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or distributing controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by distributing upon its receipt of the controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of controlled shares in distribution sec_355 the basis of the controlled shares and distributing shares in the hands of distributing will equal distributing 13's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the controlled shares and distributing shares sec_358 and b and sec_1_358-2 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing 13’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 13’s pre-distribution amount as defined in treas plr-110687-12 reg sec_1_367_b_-5 with respect to distributing or controlled then distributing 13’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing 13’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by distributing upon its receipt of the distributing controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of distributing controlled shares in distribution sec_355 the basis of the distributing controlled shares and distributing shares in the hands of distributing will equal distributing 13's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the distributing controlled shares and distributing shares sec_358 and b and sec_1_358-2 the holding_period of the distributing controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and distributing controlled will be made in accordance with sec_312 and sec_1 b distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing 13’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled is less than distributing 13’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled then distributing 13’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing 13’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or distributing controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution plr-110687-12 no gain_or_loss will be recognized by distributing parent upon its receipt of the controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of controlled shares in distribution sec_355 the basis of the controlled shares and distributing shares in the hands of distributing parent will equal distributing parent's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the controlled shares and distributing shares sec_358 and b and sec_1_358-2 the holding_period of the controlled shares received by distributing parent in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing parent’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing parent’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing parent’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing parent’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing parent must instead include such amount in income as a deemed_dividend from such corporation if distributing parent reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing parent shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by distributing parent upon its receipt of the distributing controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing upon its distribution of distributing controlled shares in distribution sec_355 the basis of the distributing controlled shares and distributing shares in the hands of distributing parent will equal distributing parent's adjusted_basis in the distributing shares with respect to which distribution is made allocated in proportion to the fair market values of the distributing controlled shares and distributing shares sec_358 and b and sec_1_358-2 plr-110687-12 the holding_period of the distributing controlled shares received by distributing parent in distribution will include the holding_period of the distributing shares with respect to which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and distributing controlled will be made in accordance with sec_312 and sec_1 b distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if distributing parent’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled is less than distributing parent’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or distributing controlled then distributing parent’s basis in such stock immediately after distribution must be reduced by the amount of the difference however distributing parent’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing parent must instead include such amount in income as a deemed_dividend from such corporation if distributing parent reduces its basis in the stock of distributing or distributing controlled or has an inclusion with respect to such stock then distributing parent shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization for federal_income_tax purposes the transactions described in steps lxxxii and lxxxiii will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transaction described in steps lxxxiv and lxxxv will be treated as if distributing had formed controlled and transferred distributing to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 the transactions involving receivable are circular and therefore disregarded for federal_income_tax purposes see revrul_83_142 1983_2_cb_68 revrul_78_397 1978_2_cb_150 reorganization for federal_income_tax purposes the transactions described in steps xci through xcvii will be treated as if distributing transferred segment to controlled the plr-110687-12 controlled contribution distributed the controlled stock to distributing parent the reorganization followed by distributing parent's transfer of the controlled stock to controlled parent and then its transfer to fsub see revrul_83_142 1983_2_cb_68 revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step liii will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step liv will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing and distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in steps lvi through lx will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step xliv will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxix will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization plr-110687-12 for federal_income_tax purposes the transactions described in step lxxii will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxv will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxvi will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxvii will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxviii will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization for federal_income_tax purposes the transactions described in step lxx will be treated as if distributing had formed controlled and transferred segment assets and liabilities to controlled the controlled contribution and then distributing distributed the shares of controlled to distributing the reorganization see revrul_77_191 1977_1_cb_94 and revrul_57_311 57_2_cb_243 reorganization sec_1 through and through and the contribution followed by the distribution will be a reorganization under sec_368 plr-110687-12 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held the asset sec_1223 shareholder will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled shares in the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution sec_361 the basis of the distributing shares and the controlled shares held by shareholder after the distribution will equal the basis of the distributing shares held by shareholder immediately prior to the distribution allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which the distribution of the controlled shares is made provided that the distributing shares are held by shareholder as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing’s transfer or deemed transfer of its assets in the contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the contribution sec_1 b -l b and b -4 b the distribution will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if shareholder’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than shareholder’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then shareholder’s basis in plr-110687-12 such stock immediately after the distribution must be reduced by the amount of the difference however shareholder’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then shareholder must instead include such amount in income as a deemed_dividend from such corporation if shareholder reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then shareholder shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization the controlled contribution followed by reorganization will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the controlled contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the controlled contribution sec_1032 controlled 2's basis in each asset received from distributing in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 2's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held the asset sec_1223 distributing will not recognize any gain_or_loss upon receipt of the controlled shares in reorganization sec_355 no gain_or_loss will be recognized by distributing on reorganization sec_361 the basis of the distributing shares and the controlled shares held by distributing after reorganization will equal the basis of the distributing shares held by distributing immediately prior to reorganization allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after reorganization in accordance with sec_1 a sec_358 b and c the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which the distribution of the controlled shares is made provided that the distributing shares are held by distributing as a capital_asset on the date of reorganization sec_1223 plr-110687-12 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing 2’s transfer or deemed transfer of its assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1 b -l b and b -4 b reorganization will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 13’s post- distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 2’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 13’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 13’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization the controlled contribution followed by reorganization will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the controlled contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the controlled contribution sec_1032 controlled 10's basis in each asset received from distributing in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 10's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held the asset sec_1223 plr-110687-12 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled shares in reorganization sec_355 no gain_or_loss will be recognized by distributing on reorganization sec_361 the basis of the distributing shares which include cpecs and the controlled shares held by distributing after reorganization will equal the basis of the distributing shares held by distributing immediately prior to reorganization allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after reorganization in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which reorganization of the controlled shares is made provided that the distributing shares are held by distributing as a capital_asset on the date of reorganization sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing 10’s transfer or deemed transfer of its assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1 b -l b and b -4 b reorganization will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 12’s post- distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 12’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 12’s basis in such stock immediately after reorganization must be reduced by the amount of the difference however distributing 12’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization the controlled contribution followed by reorganization will be a reorganization under sec_368 plr-110687-12 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the controlled contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the controlled contribution sec_1032 controlled 11's basis in each asset received from distributing in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 11's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held the asset sec_1223 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled shares in reorganization sec_355 no gain_or_loss will be recognized by distributing on reorganization sec_361 the basis of the distributing shares and the controlled shares which includes its cpecs held by distributing after reorganization will equal the basis of the distributing shares held by distributing immediately prior to reorganization allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after reorganization in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which reorganization of the controlled shares is made provided that the distributing shares are held by distributing as a capital_asset on the date of reorganization sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing 11’s transfer or deemed transfer of its assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1 b -l b and b -4 b reorganization will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 12’s post- distribution amount as defined in sec_1_367_b_-5 with respect to plr-110687-12 distributing or controlled is less than distributing 12’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 12’s basis in such stock immediately after reorganization must be reduced by the amount of the difference however distributing 12’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1 b - c and b -5 f if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization the controlled contribution followed by reorganization will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the controlled contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the controlled contribution sec_1032 controlled 21's basis in each asset received from distributing in the controlled contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 21's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held the asset sec_1223 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled shares in reorganization sec_355 no gain_or_loss will be recognized by distributing on reorganization sec_361 the basis of the distributing shares and the controlled shares held by distributing after reorganization will equal the basis of the distributing shares held by distributing immediately prior to reorganization allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after reorganization in accordance with sec_1_358-2 sec_358 b and c plr-110687-12 the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which reorganization of the controlled shares is made provided that the distributing shares are held by distributing as a capital_asset on the date of reorganization sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing 21’s transfer or deemed transfer of its assets to controlled in the controlled contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1 b -l b and b -4 b reorganization will be a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing 10’s post- distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 21’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 10’s basis in such stock immediately after reorganization must be reduced by the amount of the difference however distributing 10’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 reorganization the contribution of assets and liabilities by sub distributing to new llc in step vi the distribution of the interests of new llc by sub distributing to distributing parent and the transfer of the interests of llc to controlled parent in step vii will be treated as if sub distributing transferred the assets and liabilities to controlled parent the controlled sub distributing contribution and distributed the shares of controlled parent to distributing parent reorganization reorganization will qualify as a reorganization within the meaning of sec_368 see revrul_77_191 1977_1_cb_94 and 57_2_cb_243 sub distributing and controlled parent each will be a_party_to_a_reorganization within the meaning of sec_368 sub distributing will not recognize any gain_or_loss upon the transfer of assets to controlled parent pursuant to the controlled sub distributing contribution sec_361 plr-110687-12 controlled parent will not recognize any gain_or_loss upon the receipt of assets from sub distributing pursuant to the controlled sub distributing contribution sec_1032 controlled parent's basis in each asset received from sub distributing pursuant to the controlled sub distributing contribution will be the same as the basis of that asset in the hands of sub distributing immediately before its transfer sec_362 controlled parent's holding_period in each asset received from sub distributing pursuant to the controlled sub distributing contribution will include the period during which sub distributing held that asset sec_1223 sub distributing will not recognize any gain_or_loss upon the distribution of controlled parent stock in reorganization sec_361 distributing parent will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of stock in reorganization sec_355 the basis of the sub distributing stock and the controlled parent stock in the hands of distributing parent immediately after reorganization will be the same as distributing parent's basis in the sub distributing stock held immediately before the distribution allocated between the sub distributing shares and the controlled parent shares in proportion to the fair_market_value of each immediately after reorganization in accordance with sec_1_358-2 sec_358 through c the holding_period of the controlled parent stock received by distributing parent in reorganization will include the holding_period of the sub distributing stock with respect to which reorganization was made provided that the sub distributing stock is held as a capital_asset on the date of reorganization sec_1223 earnings_and_profits of sub distributing if any will be allocated between sub distributing and controlled parent in accordance with sec_312 and sec_1_312-10 the external distribution distributing parent’s contribution of assets to controlled parent in constructive or actual exchange for stock of controlled parent the controlled securities special distribution and controlled parent’s assumption_of_liabilities the external contribution if any followed by distributing parent’s distribution of all of the stock of controlled parent pro_rata to distributing parent’s shareholders the external distribution will be a reorganization within the meaning of sec_368 distributing and controlled parent will each be a_party_to_a_reorganization within the meaning of sec_368 plr-110687-12 distributing parent will not recognize any gain_or_loss on the external contribution sec_361 and sec_357 provided that distributing parent either distributes the special distribution and any net excess reduced by earlier distributions to its shareholders or to distributing parent creditors or transfers such cash to distributing parent creditors such that in the case of any net excess the amount transferred to creditors including earlier transfers does not exceed the basis of the assets that distributing parent contributed to controlled parent in the external contribution such basis to be reduced by the sum of the liabilities assumed as determined under sec_357 by controlled parent in the external contribution and the special distribution distributing parent will not recognize any gain on the external contribution attributable to the receipt of the special distribution or net excess payments pursuant to sec_361 sec_361 and b controlled parent will not recognize any gain_or_loss on the external contribution sec_1032 controlled parent’s basis in the assets received from distributing parent in the external contribution will equal the basis of such assets in the in the hands of distributing parent immediately before their contribution to controlled parent sec_362 controlled parent’s holding_period in the assets received from distributing parent in the external contribution will include the period during which distributing parent held such assets sec_1223 distributing parent will recognize no gain_or_loss on the external distribution sec_361 shareholders will recognize no gain_or_loss and will not include any amount in income upon the external distribution sec_355 except for the receipt of proceeds of the special distribution and controlled securities if any each shareholder's basis in a share of distributing parent as adjusted under sec_1_358-1 shall be allocated between the share of distributing parent with respect to which the external distribution is made and the share of controlled parent or allocable portions thereof received with respect to the share of distributing parent in proportion to their fair market values if one share of controlled parent is received in respect of more than one share of distributing parent the basis of each share of distributing parent must be allocated to the shares of controlled parent received in a manner that reflects that to the extent possible a share of controlled parent is received in respect of shares of distributing parent acquired on the same date and at the same price if a shareholder that purchased or acquired shares of distributing parent on different dates or at different prices and is not able to identify which particular share of controlled parent or portion thereof is received with respect to a particular share of distributing parent the shareholder may designate which particular share of controlled parent or portion thereof is received with respect to a particular share of distributing parent provided the designation is consistent with the terms of the external distribution sec_358 sec_1_358-2 plr-110687-12 each distributing parent shareholder's holding_period in a controlled parent share received will include the holding_period of the distributing parent share with respect to which the distribution of the controlled parent share is made provided that the distributing parent share is held as a capital_asset on the date of the external distribution sec_1223 distributing parent and controlled parent will allocate their earnings_and_profits in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 payments made by distributing parent to controlled parent or by controlled parent to distributing parent pursuant to the pre-closing payment items that i have arisen or will arise for a taxable_period ending on or before the external distribution or for a taxable_period beginning before and ending after the external distribution and ii will not become fixed and ascertainable until after the external distribution will be treated as adjustments to amounts contributed by distributing parent to controlled parent or distributed by controlled parent to distributing parent immediately before the external distribution 344_us_6 accordingly except to the extent of any imputed_interest component for amounts paid_by distributing parent to controlled parent distributing parent will not be entitled to any deduction for the payment of such amounts see sec_361 and sec_357 and controlled parent will not recognize any income upon the receipt of such amounts a similarly except to the extent of any imputed_interest component for amounts paid_by controlled parent to distributing parent controlled parent will not be entitled to any deduction for the payment of such amounts sec_311 any gain to distributing parent on the receipt of any net excess payments will be determined as described in ruling controlled parent will not be a successor to distributing parent for purposes of sec_1504 provided that the controlled securities are transferred in the external debt exchange as described above then distributing parent will not recognize any income gain loss or deduction with respect to the controlled securities on the transfer of the controlled securities in exchange for distributing debt sec_361 distributing parent’s or its subsidiaries’ transfer of the delayed transfer assets to controlled parent or its subsidiaries will occur pursuant to the plan_of_reorganization that includes the transfer of the other contributed assets to controlled parent and the external distribution sec_1_368-2 the unamortized remaining account balance of the sec_59 amount carries over to controlled parent the unamortized remaining account balance of the sec_59 amount that carries over to controlled parent will continue to be amortized by controlled parent in the same manner and over the remaining period that such amounts would have been amortized by distributing parent and plr-110687-12 for the calendar_year in which the assets of segment including the unamortized remaining account balance of the sec_59 amount are transferred by distributing parent to controlled parent the deduction associated with the sec_59 election relating to such business will be split ratably between distributing parent and controlled parent distributing parent will claim a deduction based on a the portion of the sec_59 amount for the year of the external distribution if any incurred up to the date of the external distribution which would have been claimed for such year by distributing parent absent a transfer of segment and b that portion of the remaining unamortized account balance of the sec_59 amount as of the first day of the taxable_year in which the external distribution occurs which would have been claimed for such year by distributing parent absent a transfer of segment such deduction will be the sum of the amounts determined by multiplying each of a and b by a fraction the numerator of which is the number of whole months in such year prior to external distribution and the denominator of which is twelve the balance of the portion of the sec_59 amount for the year of external contribution up to the date of the external distribution and the balance of the unamortized sec_59 amount as of the first day of the year in which the external distribution occurs each of which would have been claimed by distributing parent for such year absent the external distribution will be claimed by controlled parent caveats except as expressly provided herein and specifically set forth in the rulings above no opinion is expressed or implied concerning the federal tax consequences of any aspect of the proposed transaction or item discussed or referenced in this letter under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether any distribution will satisfy the business_purpose requirement of sec_1_355-2 ii whether any distribution will be used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both iii whether any distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv whether amounts taxpayer treated as r e expenditures eligible for treatment under sec_174 or sec_59 are r e expenditures within the meaning of sec_174 procedural statements this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by plr-110687-12 attaching a statement to the return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of your authorized representatives sincerely _isaac w zimbalist________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
